Miller, Judge,
concurring.
The following statement in the majority opinion (with which I concur) should be amplified: “We find no significant evidence in the record that organs of the type in which the importations are used are ever sold without cabinets.” The inference is that the decision would have been different if such evidence had been present. However, in Authentic Furniture Products, Inc. v. United States, 61 CCPA 5, 486 F. 2d 1062, C.A.D. 1109 (1973), there was ample evidence that the importations involved were advertised and sold without “essential” parts, but the majority, nevertheless, held that the importations constituted less than the completed article because the missing parts were “essential.” Judge Rich and I dissented, finding that the missing parts were not “essential” in the commercial sense, as distinguished from the functional sense;- also that the missing parts were not “substantial” for purposes of the test of “substantial and essential” laid down in Twin Pin Co. of U.S.A., Inc. v. United States, 24 Cust. Ct. 430, Abstract No. 54254 (1950). Here the cabinets and loudspeakers were essential in both the commercial and functional sense; also they were both substantial and essential.